UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2011 QUICKSILVER RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 001-14837 75-2756163 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 801 Cherry Street Suite 3700, Unit 19 Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The annual meeting of stockholders of Quicksilver Resources Inc. was held on May 18, 2011. Results with respect to proposals submitted at the meeting were as follows: 1. Election of three directors to serve terms expiring at Quicksilver's annual meeting to be held in 2014. Name Total Vote for Each Director Total Vote Withheld for Each Director Broker Non-Votes Thomas F. Darden 0 W. Byron Dunn 0 Mark J. Warner 3,617,122 0 2. Advisory vote on executive compensation. Number of Votes Votes For Votes Against 2,903,608 Votes Abstained 266,097 Broker Non-Votes 0 3. Advisory vote on the frequency of holding an advisory vote on executive compensation. Number of Votes Votes for 1 Year Votes for 2 Years 191,455 Votes for 3 Years 12,811,823 Votes Abstained 285,325 Broker Non-Votes 0 In accordance with the voting results on this item, Quicksilver has determined to hold an advisory vote on executive compensation every year until the next stockholder vote on the frequency of stockholder votes on the compensation of executives.A stockholder vote on the frequency of stockholder votes on the compensation of executives is required to be held at least once every six years. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICKSILVER RESOURCES INC. By: /s/ Philip Cook Philip Cook Senior Vice President - Chief Financial Officer Date: May 23, 2011
